PER CURIAM.
We reverse the order denying defendant’s motion to set aside default judgment. The judgment was void because the plaintiffs complaint for damages was improperly served by publication. Fla. Stat. § 49.011; Alan Restaurant Corp. v. Walder, 399 So.2d 1128 (Fla. 4th DCA 1981).
*604The plaintiff offered evidence that the defendant had evaded service. While such evidence might justify substitute service, it does not satisfy the statutory requirements for service by publication. We reverse and remand for further proceedings consistent with this opinion.
REVERSED AND REMANDED.
WARNER, C.J., SHAHOOD and TAYLOR, JJ., concur.